DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,534,081 in view of Mathevon GB2400352A. 
Application 16/740,621
U.S. Patent No. 10,534,081
1
11
2
2
3
3
4
4
5
5
6
6
7
17
8
17
11
9
12
10
13
1
14
12
15
13
16
14

15
18
16
19
1
20
19
21
4
22
5
23
6
24
17
25
17
26
1
27
16
28
19
29
4
30
17
31
17
34
1
9
7
10
8
32
7
33
8


Claims 1-19 of U.S. patent no. 10,534,081 disclose all the limitations in claims 1-34 of the instant application claims except (in claims 1, 19, 20, and 28):

with said mounting carrier mounted at the vehicle, at least some of the individual sensor units of said plurality of sensor units are supported at different heights;
wherein said control, via processing at said control of outputs of the individual sensor units of said plurality of sensor units, obtains height data pertaining to height of the object determined to be present exterior the vehicle and within the field of sensing of the at least one of the individual sensor units of said plurality of sensor units; and
wherein said control, responsive at least in part to the obtained height data, determines at least one selected from the group consisting of (i) that the determined object comprises a pedestrian, (ii) that the determined object comprises a curb and (iii) clearance information.  
In the same field of endeavor, Mathevon discloses a vehicle sensing system comprising multiple sensors mounted and supported at different heights (sensors 11 and 25, including a radar sensor, figs. 1 and 8, page 7, lines 19-26, page 10, lines 21-29)
wherein a control disposed at the vehicle, via processing at said control of outputs of the individual sensor units of said plurality of sensor units, obtains height data pertaining to height of the object determined to be present exterior the vehicle and within the field of sensing of the at least one of the individual sensor units of said plurality of sensor units (figs. 1 and 8, page 7, lines 19-26, page 10, lines 21-29); and
wherein said control, responsive at least in part to the obtained height data, determines at least one selected from the group consisting of (i) that the determined object comprises a pedestrian (determining height of an object and distinguishing an 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mathevon with the claim limitations disclosed in claims 1, 19, 20, and 28 of U.S. patent no. 10,534,081, by placing the sensors at different heights and using the sensor data to determine that a detected object is a pedestrian based on the sensor data, for the benefit of activating a safety mode/equipment in a vehicle when a pedestrian is detected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarz et al 6,508,325 (hereinafter Schwarz) in view of Mathevon GB2400352A.
Regarding claim 1, Schwarz discloses a vehicular sensing system (see figs. 1-4, col. 2, lines 43-48), said vehicular sensing system comprising: a mounting carrier that supports a plurality of sensor units (see figs. 1-2, col. 3, line 6); 
wherein said mounting carrier is configured to be mounted at a vehicle so that individual sensor units of said plurality of sensor units have respective fields of sensing exterior of the vehicle (see figs. 1 and 2, col. 2, lines 43-50); 
wherein said mounting carrier comprises an electrical connector that is configured to electrically connect to an electrical connector of the vehicle when said mounting carrier is mounted at the vehicle (see figs. 1-2 and 11, col. 5, lines 34-40);
wherein the individual sensor units of said plurality of sensor units are electrically connected to said electrical connector of said mounting carrier (see figs. 1-2 and 11, col. 5, lines 6-23); 
a control disposed at the vehicle, said control comprising a data processor for processing outputs of the individual sensor units of said plurality of sensor units (see fig. 11, col. 5, lines 16-36); 

Schwarz does not disclose wherein, with said mounting carrier mounted at the vehicle, at least some of the individual sensor units of said plurality of sensor units are supported at different heights;
wherein said control, via processing at said control of outputs of the individual sensor units of said plurality of sensor units, obtains height data pertaining to height of the object determined to be present exterior the vehicle and within the field of sensing of the at least one of the individual sensor units of said plurality of sensor units; and
wherein said control, responsive at least in part to the obtained height data, determines at least one selected from the group consisting of (i) that the determined object comprises a pedestrian, (ii) that the determined object comprises a curb and (iii) clearance information.  
In the same field of endeavor, Mathevon discloses a vehicle sensing system comprising multiple sensors mounted and supported at different heights (sensors 11 and 25, figs. 1 and 8, page 7, lines 19-26, page 10, lines 21-29)
wherein a control disposed at the vehicle, via processing at said control of outputs of the individual sensor units of said plurality of sensor units, obtains height data pertaining to height of the object determined to be present exterior the vehicle and 
wherein said control, responsive at least in part to the obtained height data, determines at least one selected from the group consisting of (i) that the determined object comprises a pedestrian (determining height of an object and distinguishing an object having a height such that an object is considered a pedestrian, indicating a control/processing unit, and acquisition of height data by the sensor, see figs. 1 and 8, page 7, lines 19-26, page 10, lines 21-29), (ii) that the determined object comprises a curb and (iii) clearance information.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mathevon with Schwarz by placing the sensors at different heights and using the sensor data to determine that a detected object is a pedestrian based on the sensor data, for the benefit of activating a safety mode/equipment in a vehicle when a pedestrian is detected.
Regarding claim 20, Schwarz discloses a vehicular sensing system (see figs. 1-4, col. 2, lines 43-48), said vehicular sensing system comprising: 
a mounting carrier that supports a plurality of radar sensor units (see figs. 1-2, col. 3, line 6); 
wherein said mounting carrier is configured to be mounted at a vehicle so that individual radar sensor units of said plurality of radar sensor units have respective fields of sensing exterior of the vehicle (see figs. 1 and 2, col. 2, lines 43-50); 

wherein said plurality of radar sensor units, with said mounting carrier mounted at the vehicle, provide a vertical field of sensing greater than the vertical field of sensing of the individual radar sensor units of said plurality of radar sensor units (see figs. 1 and 2, col. 2, lines 43-50); 
wherein said mounting carrier comprises an electrical connector that is configured to electrically connect to an electrical connector of the vehicle when said mounting carrier is mounted at the vehicle (see figs. 1-2 and 11, col. 5, lines 34-40); 
wherein the individual radar sensor units of said plurality of radar sensor units are electrically connected to said electrical connector of said mounting carrier (see figs. 1-2 and 11, col. 5, lines 6-23); 
1433290818.1an electronic control unit disposed at the vehicle, said electronic control unit comprising a data processor for processing outputs of the individual radar sensor units of said plurality of radar sensor units (see fig. 11, col. 5, lines 16-36); 
wherein, with said mounting carrier mounted at the vehicle, outputs of the individual radar sensor units of said plurality of radar sensor units are communicated to said electronic control unit, and wherein said electronic control unit, via processing at said electronic control unit of outputs of the individual radar sensor units of said plurality of radar sensor units, determines presence of an object exterior the vehicle and within 
Schwarz does not disclose:
wherein, with said mounting carrier mounted at the vehicle, at least some of the individual radar sensor units of said plurality of radar sensor units are supported at different heights; 
wherein said electronic control unit, via processing at said electronic control unit of outputs of the individual radar sensor units of said plurality of radar sensor units, obtains height data pertaining to height of the object determined to be present exterior the vehicle and within the field of sensing of the at least one of the individual radar sensor units of said plurality of radar sensor units; and 
wherein said electronic control unit, responsive at least in part to the obtained height data, determines at least one selected from the group consisting of (i) that the determined object comprises a pedestrian, (ii) that the determined object comprises a curb and (iii) clearance information.  
	In the same field of endeavor, Mathevon discloses a vehicle sensing system comprising multiple sensors mounted and supported at different heights (sensors 11 and 25, figs. 1 and 8, page 7, lines 19-26, page 10, lines 21-29)
wherein a control disposed at the vehicle, via processing at said control of outputs of the individual sensor units of said plurality of sensor units, obtains height data pertaining to height of the object determined to be present exterior the vehicle and within the field of sensing of the at least one of the individual sensor units of said plurality of sensor units (figs. 1 and 8, page 7, lines 19-26, page 10, lines 21-29); and

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mathevon with Schwarz by placing the sensors at different heights and using the sensor data to determine that a detected object is a pedestrian based on the sensor data, for the benefit of activating a safety mode/equipment in a vehicle when a pedestrian is detected.	
	Regarding claim 28, Schwarz discloses a vehicular sensing system, said vehicular sensing system (see figs. 1-4, col. 2, lines 43-48) comprising: 
a mounting carrier that supports a plurality of radar sensor units (see figs. 1-2, col. 3, line 6); 
wherein said mounting carrier is configured to be mounted at a vehicle so that individual radar sensor units of said plurality of radar sensor units have respective fields of sensing exterior of the vehicle (see figs. 1 and 2, col. 2, lines 43-50); 
wherein said mounting carrier comprises an electrical connector that is configured to electrically connect to an electrical connector of the vehicle when said mounting carrier is mounted at the vehicle (see figs. 1-2 and 11, col. 5, lines 34-40); 

1633290818.1wherein, with said mounting carrier mounted at the vehicle, outputs of the individual radar sensor units of said plurality of radar sensor units are communicated to said electronic control unit, and wherein said electronic control unit, via processing at said electronic control unit of outputs of the individual radar sensor units of said plurality of radar sensor units, determines presence of an object exterior the vehicle and within the field of sensing of at least one of the individual radar sensor units of said plurality of radar sensor units (see fig. 11, col. 3, lines 22-35, col. 5, lines 16-36).
	Schwarz does not disclose:
wherein, with said mounting carrier mounted at the vehicle, at least some of the individual radar sensor units of said plurality of radar sensor units are supported at different heights; 
wherein said electronic control unit, via processing at said electronic control unit of outputs of the individual radar sensor units of said plurality of radar sensor units, obtains height data pertaining to height of the object determined to be present exterior the vehicle and within the field of sensing of the at least one of the individual radar sensor units of said plurality of radar sensor units; wherein said electronic control unit, responsive at least in part to the obtained height data, determines at least one selected from the group consisting of (i) that the determined object comprises a pedestrian, (ii) that the determined object comprises a curb and (iii) clearance information; and wherein said vehicular sensing system provides object detection for at least one of automated 
In the same field of endeavor, Mathevon discloses a vehicle sensing system comprising multiple sensors mounted and supported at different heights (sensors 11 and 25, figs. 1 and 8, page 7, lines 19-26, page 10, lines 21-29)
wherein a control disposed at the vehicle, via processing at said control of outputs of the individual sensor units of said plurality of sensor units, obtains height data pertaining to height of the object determined to be present exterior the vehicle and within the field of sensing of the at least one of the individual sensor units of said plurality of sensor units (figs. 1 and 8, page 7, lines 19-26, page 10, lines 21-29); and
wherein said control, responsive at least in part to the obtained height data, determines at least one selected from the group consisting of (i) that the determined object comprises a pedestrian (determining height of an object and distinguishing an object having a height such that an object is considered a pedestrian, indicating a control/processing unit, and acquisition of height data by the sensor, see figs. 1 and 8, page 7, lines 19-26, page 10, lines 21-29), (ii) that the determined object comprises a curb and (iii) clearance information.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Mathevon with Schwarz by placing the sensors at different heights and using the sensor data to determine that a detected object is a pedestrian based on the sensor data, for the 
Regarding claim 2 as applied to claim 1, Schwarz further discloses wherein said mounting carrier provides for positioning of the individual sensor units of said plurality of sensor units in accurate locations relative to one another (see figs. 1 and 2, col. 3, lines 22-35).  
Regarding claim 3 as applied to claims 1, Schwarz further discloses wherein said mounting carrier is attached to an exterior portion of the vehicle (see figs. 1 and 2, col. 2, lines 43-58).  
Regarding claims 4, 21, and 29 as applied to claims 3, 20, and 28 Schwarz further discloses wherein the exterior portion of the vehicle comprises a bumper of the vehicle (see col. 3, lines 36-54).  
Regarding claims 5 and 22 as applied to claims 2 and 21, Schwarz further discloses wherein said mounting carrier is attached to the exterior portion of the vehicle using ultrasonic welding, an adhesive or thermal bonding (see col. 2, lines 43-58).  
Regarding claims 6 and 23 as applied to claims 1 and 20, Schwarz further discloses wherein the individual sensor units of said plurality of sensor units are electrically connected to a common circuit element that is in electrical connection with said electrical connector of said mounting carrier (see figs. 1, 2, and 11, col. 5, lines 34-40).  
Regarding claims 7 and 24 as applied to claims 6 and 23, Schwarz further discloses wherein, with said mounting carrier mounted at the vehicle, outputs of the 
Regarding claims 8 and 25 as applied to claims 7 and 24, Schwarz further discloses wherein said mounting carrier includes integrated electrical connectors that electrically connect the individual sensor units of said plurality of sensor units to said common circuit element (see fig. 11, col. 5, lines 6-23).  
Regarding claim 9 as applied to claim 8, Schwarz further discloses wherein said integrated electrical connectors are insert molded in said mounting carrier (see figs. 5 and 7, col. 3, lines 55-67, col. 4, lines 21-37).  
Regarding claim 10 as applied to claim 8, Schwarz further discloses wherein said common circuit element is insert molded in said mounting carrier (see figs. 5 and 7, col. 3, lines 55-67, col. 4, lines 21-37).  
	Regarding claim 11 as applied to claim 1, Schwarz further discloses wherein said plurality of sensor units, with said mounting carrier mounted at the vehicle, provide a horizontal field of sensing greater than the horizontal field of sensing of the individual sensor units of said plurality of sensor units (see figs. 1 and 2, col. 2, lines 43-50).  
	Regarding claim 12 as applied to claim 1, Schwarz further discloses wherein said plurality of sensor units, with said mounting carrier mounted at the vehicle, provide a vertical field of sensing greater than the vertical field of sensing of the individual sensor units of said plurality of sensor units (see figs. 1 and 2, col. 2, lines 43-50).  
	Regarding claims 13 and 26 as applied to claims 1 and 20, Schwarz as modified by Mathevon discloses the claimed invention. Mathevon further discloses wherein said control comprises an electronic control unit of the vehicle, and wherein said electronic 
	Regarding claim 14 as applied to claim 1, Schwarz further discloses wherein said control comprises an electronic control unit of the vehicle, and wherein said electronic control unit, via processing at said control of outputs of the individual sensor units of said plurality of sensor units, provides improved positional accuracy (see fig. 11, col. 3, lines 22-35, col. 5, lines 16-36).  
	Regarding claim 15 as applied to claim 1, Schwarz further discloses wherein said vehicular sensing system provides a driver assist system function without sensing components visible on external surfaces of the vehicle (see col. 3, lines 22-35).  
	Regarding claim 16 as applied to claim 1, Schwarz further discloses wherein said vehicular sensing system provides 360 degree coverage around the vehicle and uses one selected from the group consisting of (i) a high bandwidth communication protocol (see fig. 1, col. 2, lines 43-58, col. 3, lines 6-21) and (ii) a proprietary network communication protocol.  
	Regarding claim 17 as applied to claim 1, Schwarz further discloses wherein said vehicular sensing system supports one selected from the group consisting of (i) sequential transmission of outputs of 13 33290818.1the individual sensor units of said plurality of sensor units (see col. 5, lines 6-23) and (ii) simultaneous transmission of outputs of the individual sensor units of said plurality of sensor units.  
claims 18 and 27 as applied to claims 1 and 20, Schwarz further discloses wherein said vehicular sensing system provides object detection for at least one of automated parking, blind spot detection, cross traffic alert, lane change and merge aid, automatic emergency braking, pedestrian detection, turn assist, and intersection collision mitigation (see col. 3, lines 22-35).  
	Regarding claim 19 as applied to claim 1, Schwarz further discloses wherein said plurality of sensor units comprises a plurality of radar sensor units (see fig. 1, col. 3, lines 6-9).  
	Regarding claim 30 as applied to claim 28, Schwarz further discloses wherein, with said mounting carrier mounted at the vehicle, outputs of the individual radar sensor units of said plurality of radar sensor units are received at said electrical connector and communicated to said electronic control unit (see col. 5, lines 16-36).  
	Regarding claim 31 as applied to claim 30, Schwarz further discloses wherein said mounting carrier includes integrated electrical connectors that electrically connect the individual radar sensor units of 17 33290818.1said plurality of radar sensor units to a common circuit element that is in electrical connection with said electrical connector of said mounting carrier (see figs. 1, 2, and 11, col. 5, lines 34-40).  
	Regarding claim 32 as applied to claim 1, Schwarz further discloses wherein said integrated electrical connectors are insert molded in said mounting carrier (see figs. 5 and 7, col. 3, lines 55-67, col. 4, lines 21-37).  
	Regarding claim 33 as applied to claim 31, Schwarz further discloses wherein said common circuit element is insert molded in said mounting carrier (see figs. 5 and 7, col. 3, lines 55-67, col. 4, lines 21-37).  
claim 34 as applied to claim 31, Schwarz as modified by Mathevon discloses the claimed invention. Mathevon further discloses wherein said electronic control unit, via processing at said electronic control unit of outputs of the individual radar sensor units of said plurality of radar sensor units, provides 3D imaging (see figs. 1 and 8, page 7, lines 19-26, page 10, lines 21-29).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larner et al 9,849,852 discloses intelligent deployment of safety mechanisms for autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648